Citation Nr: 0930944	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  04-12 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1. Entitlement to service connection for a sinus disability.

2.  Entitlement to a rating in excess of 20 percent for left 
patellar malalignment with patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	To be determined


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel




INTRODUCTION

The Veteran had active military service from April 1991 to 
April 1998.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 2003 rating decision in which the RO, inter 
alia, assigned a 100 percent, temporary total evaluation for 
the left knee disability, based on a period of convalescence, 
from November 13, 2002, to December 31, 2002; continued a 20 
percent rating for the left knee disability from October 15, 
2001, to November 12, 2002, and from January 1, 2003; denied 
service connection for a right knee disability; and denied 
service connection for a sinus disability.  The Veteran filed 
a notice of disagreement (NOD) in May 2003, and the RO issued 
a statement of the case (SOC) in March 2004.  The Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in April 2004.

In September 2007, the Board denied the claim for service 
connection for right knee disability, to include as secondary 
to service-connected left knee disability, and remanded the 
remaining claims to the RO, via the Appeals Management Center 
(AMC) in Washington, DC, for additional development.  After 
accomplishing the requested action, the AMC continued the 
denial of each claim (as reflected in a June 2009 
supplemental SOC (SSOC)), and returned the matters to the 
Board for further appellate consideration.  

For the reasons expressed below, the matters remaining on 
appeal are, again, being remanded to the RO, via the AMC.  VA 
will notify the appellant when further action, on his part, 
is required.


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the claims remaining on appeal is 
warranted even though such action will, regrettably, further 
delay an appellate decision on these claims.

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 
11 Vet. App. 268, 271 (1998).  

As noted in the September 2007 remand, the Veteran's service 
treatment records reflect that he was treated for sinusitis 
on at least two occasions.  He was also treated for upper 
respiratory infections and colds.  Post-service, the Veteran 
stated that he has sinusitis once or twice a year, requiring 
treatment with antibiotics.  Private medical records and VA 
treatment records also show that he has been diagnosed with 
allergic rhinitis and chronic rhinosinusitis.

In the remand, the Board instructed the RO to arrange for the 
Veteran to undergo VA examination.  The examiner was asked to 
identify all current diagnosis/es, and render an opinion with 
respect to each disability's relationship to service.  While 
the examiner identified the Veteran's current diagnosis as 
perennial allergic rhinitis, unfortunately, the examiner did 
not render an opinion as to the relationship between this 
disability and the Veteran's military service.  Hence, 
remand, consistent with Stegall, is warranted. 

Under these circumstances, the RO should arrange for the 
Veteran to undergo VA ear, nose, and throat (ENT) 
examination, by an appropriate physician, at a VA medical 
facility.  The Veteran is hereby advised that failure to 
report for the scheduled examination, without good cause, may 
well result in denial of the claim (as the original claim for 
service connection will be considered on the basis of the 
evidence of record).  See 38 C.F.R. § 3.655 (2008).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the Veteran fails to report for the 
scheduled examination, the RO must obtain and associate with 
the claims file (a) copy(ies) of any notice(s) of the date 
and time of the examination sent to the Veteran by the 
pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further 
examination, the RO should also obtain and associate with the 
claims file all outstanding VA treatment and vocational 
rehabilitation records.  The claims file includes VA 
outpatient treatment records from the Fayetteville Medical 
Center (VAMC) dated through May 2009.

In various statements, the Veteran has said that he worked as 
a telecommunications technician, but had to quit because he 
could no longer climb poles as a result of his left knee 
disability.  He has also stated that he worked at Wal-mart, 
but had to quit because he could not climb ladders.  In 
January 2007, a VA physician suggested that he apply for 
vocational rehabilitation.  In April 2009, the Veteran 
submitted a VA Form 21-4138, "Statement in Support of 
Claim", stating that he had additional information with 
respect to both claims on appeal and requested that VA obtain 
records from the Vocational Rehabilitation Office at the VA 
outpatient clinic in Mt. Vernon, Missouri.  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain the 
Veteran's vocational rehabilitation records, and any records 
of treatment for left knee disability or sinus-related 
symptoms from the Fayetteville VAMC since May 2009, following 
the current procedures prescribed in 38 C.F.R. 
§ 3.159(c) as regards requests for records from Federal 
facilities. 

Further, to ensure that all due process requirements are met, 
the RO should also give the appellant another opportunity to 
present information and/or evidence pertinent to the claims 
on appeal.  The RO's notice letter to the appellant should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2008).

The Board also notes that the June 2009 SSOC was returned by 
the U.S. Postal Service because the Veteran had moved and 
left no forwarding address.  Upon closer inspection, it 
appears that the June 2009 SSOC was mailed to the Veteran's 
old address in Nixa, Missouri.  The claims file reflects that 
he had subsequently moved to an address in Springfield, 
Missouri, and had notified VA of this fact (as reflected in 
the April 2009 VA Form 21-4138 and prior correspondence).  
Because the June 2009 SSOC was not sent to the appellant at 
the latest address of record, a remand is also necessary to 
cure this due process deficiency.  See 38 C.F.R. §§19.31(a) 
(2008).

As a final point, the Board notes that, while the matters are 
in remand status, the RO should clarify the Veteran's 
intentions as to representation.

A specific claim may be prosecuted at any one time by only 
one recognized organization or attorney designated by a 
veteran.  38 C.F.R. § 20.601 (2008).  To designate a 
recognized organization as his or her representative, an 
appellant must execute a VA Form 21-22, "Appointment of 
Veterans Service Organization as Claimant's Representative."  
A properly filed designation made prior to appeal will 
continue to be honored, unless it has been revoked by 
appellant or unless the representative has properly 
withdrawn.  38 C.F.R. § 20.602 (2008).

In this case, there is a VA Form 21-22 "Appointment of 
Veterans Service Organization as Claimant's Representative" 
in the claims file dated February 9, 1998, appointing the 
American Legion as the Veteran's service representative.  
There is nothing in the file that revokes that appointment or 
shows that the American Legion has properly withdrawn.  
However, there is a VA Form 21-22 dated April 16, 2009, 
appointing Disabled American Veterans (DAV) as the Veteran's 
service representative.  In an April 2009 letter, DAV stated 
that the Veteran was submitting this VA Form 21-22 in favor 
of DAV.  While it appears that that the Veteran's intent was 
to revoke the authority of the American Legion to act as his 
sole representative before VA, the American Legion has 
continued to file submissions to the Board in this appeal.  
Therefore, the RO should thus clarify the Veteran's 
intentions as to representation.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the claims remaining on appeal 
(to include arranging for the Veteran to undergo further 
examination for the left knee, if warranted).  The RO's 
consideration of the claim for an increased rating should 
include consideration of whether "staged rating" is 
appropriate (assignment of different ratings for distinct 
periods of time, based on the facts found), consistent with 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should clarify, in writing, the 
appellant's intentions regarding his 
representation in this appeal, and 
appropriate documentation concerning such 
representation should be associated with 
the claims file.

2.  The RO must send a copy of the June 
2009 SSOC to the Veteran at his latest 
address of record (currently in 
Springfield, Missouri).

3.  The RO should associate with the 
claims file any existing vocational 
rehabilitation records or folder.  The RO 
must follow the procedures set forth in 38 
C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.

4.  The RO should obtain from the 
Fayetteville VAMC all outstanding records 
of evaluation and/or treatment for the 
Veteran's left knee disability and sinus-
related symptoms.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

5.  The RO should send to the Veteran and 
his representative a letter requesting that 
the Veteran provide sufficient information, 
and if necessary, authorization, to enable 
it to obtain any additional evidence 
pertinent to the claims on appeal.  The RO 
should explain the type of evidence that is 
the Veteran's ultimate responsibility to 
submit.

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

6.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. § 
3.159 (2008).  All records and responses 
received should be associated with the 
claims file.  If any records sought are not 
obtained, the RO should notify the Veteran 
and his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

7.  After all records and/or responses 
received are associated with the claims 
file, the RO should arrange for the Veteran 
to undergo VA ENT examination, by an 
appropriate physician, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physicians 
designated to examine the Veteran, and the 
reports of the examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies (to include 
X-rays) should be accomplished (with all 
results made available to each requesting 
physician prior to the completion of his or 
her report), and all clinical findings 
should be reported in detail. 

The physician should clearly identify all 
current diagnosis/es for the Veteran's 
sinus related symptoms. With respect to 
each diagnosed disability, the examiner 
should express an opinion, consistent with 
sound medical principles, as to whether it 
is at least as likely as not (i.e., there 
is 50 percent or greater probability) such 
disability is medically related to service, 
to particularly include the symptoms 
reflected in the service treatment records.

The physician should set forth all clinical 
findings, together with the complete 
rationale for the conclusions reached, in a 
printed (typewritten) report.

8.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the  examination sent to him by the 
pertinent VA medical facility.

9.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

10.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted (to 
include examination for the left knee 
disability, if appropriate), the RO should 
adjudicate the remaining for service 
connection in light of all pertinent 
evidence and legal authority (to include, 
with respect to the increased rating 
claim, whether staged rating of the 
disability under consideration is 
warranted, consistent Hart (cited to 
above)). 

11.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations.  
The RO must ensure that the SSOC is sent 
to the Veteran's latest address of record.  
The RO must also afford the Veteran and 
his representative an appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

